Citation Nr: 1528419	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for an acquired psychiatric disability, including PTSD and depression.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983, and from November 1990 to June 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has recharacterized the service connection claim as one for an acquired psychiatric disability, to include PTSD, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2015, the Board remanded the claim for further development.  The AOJ continued the previous denial in a February 2015 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.


FINDINGS OF FACT

1.  An October 2002 rating action denied the Veteran's petition to reopen service connection for PTSD.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received since the October 2002 rating action relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).
2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for PTSD was initially denied in an August 1999 rating decision based on its determination that the Veteran did not have a diagnosis of PTSD and that there was no evidence of symptoms of PTSD in service.  The Veteran was notified of this decision, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the August 1999 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran sought to reopen his claim for service connection for PTSD in March 2000.  In an October 2002 rating decision, the RO granted the Veteran's petition to reopen but again denied the claim on the merits, reasoning that there was no evidence of a current diagnosis of PTSD.  The Veteran was notified of this decision, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the October 2002 decision also became final.  Id.  

The Veteran filed a petition to reopen his claim for service connection for PTSD in March 2010.  In the March 2011 rating decision on appeal, the RO determined that new and material evidence had been submitted to reopen the claim, but denied the claim for service connection.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Additional evidence received since October 2002 includes a May 2010 stressor statement, an October 2010 VA psychological examination report, a March 2011 VA addendum opinion, VA treatment records, and Social Security Administration (SSA) records.  Such evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and it demonstrates previously unestablished facts (i.e., in-service incurrence and current disability) that raises a reasonable possibility of substantiating the claim.  See Shade.  

Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened; to this extent only, the appeal is granted.



REMAND

Further development is necessary before the Board can adjudicate the issue of service connection for an acquired psychiatric disability on the merits.
The record contains diagnoses of PTSD and depression.   See October 2010 VA examination report; see generally VA treatment records.

The Veteran has related his current psychiatric diagnoses to two in-service stressors.  Specifically, he reported a constant threat of scud missile attack while stationed in Saudi Arabia.  See November 1988 VA examination report.  He stated that he was often frightened while on duty, and when he returned to the states he would jump at the sound of a car backfiring.  The Board interprets these statements as reporting PTSD due to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) (permitting service connection for PTSD based on a fear of hostile military activity if consistent with the places, types, and circumstances of service).

In addition, the Veteran asserted that he faced significant racial harassment by a fellow serviceman.  He stated that he received an Article 15 after hitting a sergeant who pushed him and used the "n word."  Id.; see also October 2010 VA examination report.   The Board notes that, when the PTSD stressor is based on an allegation of personal assault in service, credible supporting evidence from sources other than service records may corroborate the veteran's account of a stressor incident.  38 C.F.R. § 3.304 (f)(5).  On remand, the Veteran should be notified of the types of evidence that can be used to support a claim for service connection for PTSD based on claimed personal assault.

Additionally, remand for another VA psychiatric examination is required to address the Veteran's reported fear of hostile military activity (specifically, constant threat of scud missile attack in Saudi Arabia) and racial harassment/personal assault in service.  Updated VA treatment records should also be secured on remand.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate stressor development letter.  He must be notified that his claimed personal assault(s) in service may be corroborated by evidence from sources other than his service records, as defined in this regulation.  All specific examples of alternative sources of evidence listed in § 3.304(f)(5) must be included in the notification letter, and he must be given an opportunity to submit this type of alternative supporting evidence.

2.  Obtain all outstanding VA treatment records, including records dated since July 2012.  In this regard, a notation that such records were "electronically reviewed" will not suffice; instead, they must be associated with the claims file.

3.  After the completion of the above, schedule the Veteran for a VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review.  All pertinent tests and studies should be conducted.

The examiner should provide a diagnosis for each psychiatric disorder found.  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to the claimed stressors, to include reported fear of hostile military activity and/or personal assault.

Regarding the Veteran's claimed stressor of fear of hostile military activity during his active duty in Saudi Arabia, the examiner is hereby notified that "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).

Regarding the Veteran's claimed stressor of racial harassment and/or personal assault, the examiner should address whether any behavior changes in service or post-service were indicative that a personal assault occurred.  The requested opinion should take into consideration all relevant medical evidence following the incident, as well as the Veteran's own assertions pertaining to behavioral changes.  The examiner is advised that actual corroboration of the claimed harassment (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the harassment occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained harassment, as he has alleged, even without corroboration of the record.  The Board is also requesting that the examiner opine as to whether or not any harassment or personal assault stressor is related to a current diagnosis of PTSD.

For any diagnosis other than PTSD, the examiner should specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability originated in service or is otherwise attributable to the Veteran's military service.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


